IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-17-00363-CR

                            EX PARTE SAM WILEY, JR.



                            From the 54th District Court
                             McLennan County, Texas
                            Trial Court No. 2012-381-C2


                           MEMORANDUM OPINION

       Sam Wiley, Jr., has filed a document that requests post-conviction habeas corpus

relief with respect to his felony judgment of conviction.

       This Court, as an intermediate court of appeals, has no jurisdiction over post-

conviction writs of habeas corpus in felony cases. See TEX. CODE CRIM. PROC. ANN. art.

11.07, § 3(a), (b) (West 2015); Ex parte Martinez, 175 S.W.3d 510, 512-13 (Tex. App.—

Texarkana 2005, orig. proceeding) (“Our law requires post-conviction applications for

writs of habeas corpus, for felony cases in which the death penalty was not assessed, to

be filed in the court of original conviction, made returnable to the Texas Court of Criminal

Appeals.”) (citing TEX. CODE CRIM. PROC. ANN. art. 11.07, § 3(a), (b)).

       Accordingly, we dismiss this appeal for want of jurisdiction.
                                            REX D. DAVIS
                                            Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Dismissed
Opinion delivered and filed November 15, 2017
Do not publish
[CR25]




Ex parte Wiley                                             Page 2